Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. Increases Third Quarter Gold Production by 80% << Trading Symbols TSX - CRJ NYSE Amex - CGR >> SASKATOON, Oct. 7 /CNW/ - Claude Resources Inc. (TSX-CRJ; NYSE Amex-CGR) is pleased to report its third quarter production results from its 100% owned and operated Seabee Gold Project. During the third quarter the Seabee Project produced approximately 14,000 ounces, representing an increase of over 80% above the second quarter in 2009. "Seabee operations and underground exploration produced solid results during the third quarter. Our ability to deliver higher tonnage and grade through our central mill facility is continuing into the fourth quarter," stated Philip Ng, Vice President, Mining Operations. The Company sold approximately 13,300 ounces in the third quarter compared to 8,579 in the second quarter representing an increase of over 50%.
